Citation Nr: 0836290	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant has brought this claim as the widow of the 
deceased veteran, who died in February 1997.  The veteran had 
service in the Special Philippine Scouts from September 1946 
to February 1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
above claim.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2003, the RO 
denied a claim for service connection for the cause of the 
veteran's death.

2.  The evidence received since the RO's August 2003 
decision, which denied a claim for service connection for the 
cause of the veteran's death, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 2003 decision, which denied a claim for service 
connection for the cause of the veteran's death; the claim 
for service connection for the cause of the veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially argues that new and material 
evidence has been presented to reopen her claim for service 
connection for the cause of the veteran's death.  She 
essentially asserts that the veteran was sent to Okinawa 
during his service, in about 1946, that he became sick during 
that time, and that this sickness eventually caused or 
contributed to his death.  She further asserts that he 
received treatment for his symptoms shortly after separation 
from service, and that he had a continuity of symptomatology 
following service.  She states that records of treatment from 
1951 are not available.  See appellant's notice of 
disagreement, and letter, both received in January 2007. 

In August 2003, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).

In June 2006, the appellant filed to reopen her claim, and in 
a November 2006 rating decision, the RO denied the claim.  
The appellant has appealed this decision.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.  

The veteran's certificate of death indicates that he died in 
February 1997, at the Dr. Jose N. Rodriguez Memorial 
Hospital, at the age of 71.  The cause of death listed is 
"cardio respiratory arrest."  "Antecedent causes" are 
listed as respiratory failure, chronic obstructive pulmonary 
disease (COPD), and ischemic heart disease.  "Other 
significant conditions" are listed as essential 
hypertension.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

At the time of the RO's August 2003 rating decision, there 
were no service medical records associated with the claims 
file.  The RO stated that they were not available, and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  There was no post-
service medical evidence.  

At the time of the RO's August 2003 decision, there was no 
evidence to show that the veteran had been treated for a any 
relevant symptoms, diseases, or injuries, during service.  
The record showed that the veteran had not been service 
connected for any disability during his lifetime, and that 
the only evidence of any of the causes of death was in his 
certificate of death, which showed that he died in 1997.  
This was approximately 47 years after separation from 
service.  Furthermore, there was no competent evidence to 
show that the veteran's cause of death was related to his 
service.  

Evidence received since the RO's August 2003 decision 
includes a number of reports from private health care 
providers, dated between 1995 and 1997, which show treatment 
for respiratory symptoms, and which contain diagnoses that 
included ARF (acute respiratory failure), COPD, status post 
CVA (cerebrovascular accident), PTB (pulmonary tuberculosis), 
bronchitis, hypertension, ischemic heart disease, HCVD 
(hypertensive cardiovascular disease) and coronary artery 
disease. 

Other evidence includes certificates from the Philippine 
General Hospital, the Medical Center Manila, and the Lung 
Center of the Philippines, which indicate that the veteran's 
records were not available.  None of these certificates 
indicate that the veteran was treated prior to 1995.  

Other evidence includes a "joint affidavit" signed by L.S. 
and M.T., who assert that they knew the veteran "during the 
war," that the veteran died due to sickness, and that the 
veteran's causes of death were cardio respiratory arrest, 
pulmonary disease, ischemic heart disease, and essential 
hypertension.  

A "Formal Finding on the Unavailability of Service Medical 
Records," dated in October 2006, shows that the RO 
determined that the veteran's service medical records were 
unavailable, and that all procedures to obtain the service 
medical records, to include a request to the NPRC, had been 
correctly followed.  

This evidence, which was not of record at the time of the 
August 2003 RO decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not "material."  None of the 
submitted evidence includes competent evidence to show that 
the veteran had been treated for any relevant symptoms, 
diseases, or injuries, during service, or that the veteran's 
cause of death was related to his service.  

With regard to the joint affidavit, the Board notes that the 
authors do not assert that the veteran was treated for any 
relevant symptoms during service, nor do they attempt to draw 
any medical conclusions.  

The only other pertinent evidence received since the August 
2003 denial of the claim consists of written testimony from 
the appellant.  The appellant's own testimony and assertions 
as to a causal connection between the veteran's service and a 
current disability is duplicative and not new and material.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  The appellant is essentially 
repeating the assertions made in her prior claim.  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in July 2006, the appellant was 
notified of the information and evidence needed to 
substantiate and complete the claim.  This letter was 
returned by the postal service, as the appellant had not 
provided VA with a current, complete address.  Although 
follow-up duty to assist letters were sent in August and 
November of 2006, and February 2007, it is not clear whether 
the July 2006 letter was resent.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court stated that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In such cases, the Court in Kent stated 
that the VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In July 2006, the appellant was told that she had to submit 
new and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.  As 
previously stated, this notice was returned as undeliverable, 
and it is not clear whether the notice was ever resent.  In 
any event, any deficiency of  VCAA notice, to include notice 
under Kent, would be harmless error.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what is necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's statements, received in January 2007 (notice of 
disagreement), and her letters, received in January and 
February of 2007, indicate that the appellant has actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the appellant's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated, and she has had a meaningful opportunity to 
participate in the development of her claim, the Board finds 
that no prejudice to the appellant will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, as 
previously stated, the veteran's service medical records have 
been determined to be unavailable, and statements from the 
Philippine General Hospital, the Medical Center Manila, and 
the Lung Center of the Philippines, all indicate that the 
veteran's records of treatment are not available.  In August 
2006, the appellant indicated that she had no other evidence 
to submit, and that she desired to have her claim adjudicated 
as soon as possible.  However, she subsequently did submit 
additional evidence.  As the Board has determined that new 
and material evidence has not been presented, a remand for an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As a final matter, during the pendency of this appeal, the 
Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). No further notice is needed as to any disability 
rating or effective date matters.  The appellant was afforded 
sufficient notice in February 2008, and in any event, as the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


